                                                                                                            I
{
        '                                                                                                              FILED
    AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations
                                                                                                                       l~Uv     U LLU1u

                                        UNITED STATES DISTRICT COURT                                            CLER!'\. 1.,,.5 D15i'f\t".:7 C01.i::i,-
                                                                                                             SCJUTHERN DiSii·ll,CT OF       c.-:.~. l,,'(;·f~'li;.
                                                                                                             ~·:·y      -*                          r~E:;·_   ... ,
                                              SOUTHERN DISTRICT OF CALIFORNIA                                            vyv
                 UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                          (For Revocation of Probation or Supervised Release)
                                                                          (For Offenses Committed On or After November 1, 1987)
                                   v.
             VIANEY CARRANZA-GALLARDO(!)
                                                                            Case Number:        !8CR7124-CAB

                                                                         RICHARD J. BOESEN
                                                                         Defendant's Attorney
    REGISTRATION NO.               42619308
    o-
    THE DEFENDANT:
    D admitted guilt to violation ofallegation(s) No.

                                                                                                           after plea and conviction in
    IZI was found guilty in violation of allegation(s) No.     1 AND 2
                                                              ~~~~~~~~~~~~~-
                                                                                                          caseno.18CR3124-CAB.
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                 Nature of Violation
                I                     nv I, Committed a federal, state, or local offense
                2                     nv35, Illegal entry into the United States




        Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.




                                                                         HON. Cathy Ann Bencivenga
                                                                         UNITED STATES DISTRICT JUDGE




                                                                                                                           18CR7124-CAB
AO 245B (CASO Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:                VIANEY CARRANZA-GALLARDO (1)                                            Judgment - Page 2 of 2
CASE NUMBER:              18CR7124-CAB

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FOUR (4) MONTHS CONCURRENT AND FOUR (4) MONTHS CONSECUTIVE TO SENTENCE IMPOSED IN
CASEN0.18CR3124-CAB.




D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
D     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
                                                             on
      D     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
      D     on or before
      D     as notified by the United States Marshal.
      D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                               UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL
II

                                                                                                      18CR7124-CAB
